DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/2/22, with respect to the rejection(s) of claim(s) 2-12 and 16-18 under Nye in view of Brannan, Carroll and Lesniak have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nye in view of Brannan in view of Lesniak and further in view of Nair (U.S. Pub. 2014/0180273).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 8-12 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nye et al. (U.S. Pub. 2010/0262137 hereinafter “Nye”) in view of Brannan (U.S. Pub. 2011/0208177) in view of Lesniak et al. (U.S. Pub. 2003/007871 hereinafter “Lesniak”) and further in view of Nair (U.S. Pub. 2014/0180273).
Regarding claims 2 and 16, Nye discloses a microwave energy source; a tool for treating tissue (e.g. 38), the tool receiving microwave energy from the microwave energy source (e.g. 57); and a guide catheter (e.g. 28) configured to navigate a luminal network and position the tool adjacent a target, the guide catheter including a plurality of lumens (e.g. “70, 72. 74, 76, 78, 79 and 80”; see Fig. 3) including cooling fluid lumens (e.g. 78, 79 and 80) and a tool lumen (e.g. 70). Nye discloses the claimed invention except for an outer portion having a balun.  However, Brannan further discloses a balun formed in part from a conductive material (e.g. B), the balun being electrically connected to the outer conductor of the coaxial cable and extending along at least a portion of the coaxial cable and covered by at least one insulative material (e.g. ¶¶18, 37 and 40) to provide isolating means to provide balanced signals as specified frequencies.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye, with a balun as taught by Brennan, since such a modification would provide the predictable results of a catheter having a balun to provide a means for isolating the transmission to provide a balanced signal. 
Nye in view of Brannan disclose the claimed invention but fails to explicitly state that the system further includes a locatable guide with a position sensor inserted within the catheter.  However, Lesniak discloses a guidewire location guide with a separate position sensor that is removable and that inserted within a second lumen of the device as disclosed in paragraph 215 to help located the position of the guidewire and ablation catheter once the system is deployed outside of the guide catheter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye in view of Brannan, with a locatable guide position system inserted within a lumen of the guide catheter as taught by Lesniak, since such a modification would provide the predictable results of a position sensing system for providing an accurate position of the guidewire and ablation catheter once the system is deployed outside of the guide catheter.
Nye in view of Brannan and Lesniak discloses a microwave ablation catheter as disclosed in detail but fails to disclose a guidewire outlet at the tip of the catheter.  However, Nair teaches that it is known to have an exit port at the distal tip as set forth in Paragraph 145 and Figure 21 to provide a means for accurately positioning the ablation element to the exact location.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye in view of Brannan and Lesniak, with a distal exit port as taught by Nair, since such a modification would provide the predictable results of a position sensing system that exits the distal tip of the catheter for providing increased awareness of the location of the system for determining the accurate position of the guide catheter within the body.
It is noted that the claims are directed toward an apparatus and therefore the newly added limitations regarding the intended target tissue and suggested steps to insert and navigate the apparatus are considered functional limitations.  It is noted that functional limitations only require the ability to perform such function.  In this case the ablation system of Nye in view of Brannan, Lesniak and Nair is capable of being inserted within the human body and therefore is capable navigating the airways of a patient. Further since the guide and catheter are removable separately through a guide channel, both are capable of being inserted and removed at any time and in any order through the guide channel.  
Regarding claim 3, meeting the limitations of claims 2 above, Nye further discloses wherein the plurality of cooling fluid lumens (e.g. 78, 79 and 80) substantially forming in a cross-section of the guide catheter a circumference adjacent an inner side of an outer perimeter of the guide catheter (e.g. see Fig. 3).
Regarding claim 4, meeting the limitations of claims 2 above, Nye further discloses wherein the plurality of lumens comprises three lumens, the three lumens (e.g. 78, 79 and 80) substantially forming in a cross-section of the guide catheter substantially forming in the cross-section of the guide catheter a further circumference adjacent an inner side of the three lumens (e.g. see Fig. 3).
Regarding claim 5, meeting the limitations of claims 2-3 above, Nye further discloses wherein the plurality of lumens comprises four lumens, the four lumens (e.g. 76, 78, 79, 80) substantially forming in a cross-section of the guide catheter a circumference adjacent an inner side of an outer perimeter of the guide catheter (e.g. see Fig. 3).
Regarding claim 8, meeting the limitations of claims 2 above, Nye further discloses wherein the guide catheter further comprises a hub (e.g. 30) at a proximal end thereof, the hub including at least one fluid intake port (e.g. 46) and at least one fluid return port (e.g. 48) configured to provide respective ingress and egress of a coolant to and from the plurality of lumens for cooling the ablation catheter (e.g. ¶67).
Regarding claim 9, meeting the limitations of claims 2 above, Nye further discloses wherein a chamber (e.g. 258; “cooling balloon surrounds the radiating section and acts as a chamber to cool the radiating section”) the chamber surrounding the distal radiating section and configured to receive a high boiling point liquid being therein to cool the distal radiating section (e.g. ¶¶67 and 92).
Regarding claim 10, meeting the limitations of claims 2 above, Nye further discloses wherein a balloon (e.g. 258) is configured to be positioned adjacent the distal radiating section and is expandable to anchor the distal radiating section within the patient’s airways (e.g. “wherein the balloon expands and is capable of anchoring the device”).
Regarding the intended use limitation of “Patient’s Airways” see noted above regarding claim 2.
Regarding claim 11, meeting the limitations of claims 2 above, Nye further discloses wherein the balloon is thermally conductive and is configured to dissipate heat from the distal radiating section into a wall of the patient’s airways when the distal radiating section is energized (e.g. ¶92).
Regarding the intended use limitation of “Patient’s Airways” see noted above regarding claim 2.
Regarding claim 12, meeting the limitations of claims 2 above, Nye further discloses at least one temperature sensor (e.g. 72; “wherein the sensor lead is inserted through the lumen to sense temperatures at the distal end of the device”) disposed proximate the distal radiating section and configured to measure a temperature of target tissue while the distal radiating section is energized (e.g. ¶56), the at least one temperature sensor configured to communicate with a temperature sensor system that is in operable communication with a microwave energy source (e.g. ¶56).
Claims 6-7 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Nye in view of Brannan, Lesniak and Nair (hereinafter “The Modified Nye”) as applied to claims 2-5, 8-13 and 16 above, and further in view of Ormsby et al. (U.S. Pub. 2003/0114844 hereinafter "Ormsby”).
Regarding claims 6-7, The Modified Nye discloses the claimed invention except for the conductors being braided.  However, Ormsby discloses a similar ablation catheter with a coaxial design with braided conductors as disclosed in the Abstract and paragraphs 2, 14, 85 and 88 to provide for a flexible catheter with improved deflection and steering.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by The Modified Nye, with a balun as taught by Ormsby, since such a modification would provide the predictable results of a catheter having a balun to provide a means for isolating the transmission to provide a balanced signal.
Regarding claims 19 and 20, The Modified Nye discloses the claimed invention as disclosed in detail above but fails to explicitly state that the system utilizes a releasable lock to maintain position of the guide.  However, Ormsby discloses a similar ablation catheter with a coaxial design that utilizes a locking mechanisms to secure the guide in its length, rotation as set forth in paragraphs 53, 76, 99 and 105 to maintain the position of the guide within the catheter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by The Modified Nye, with a locking mechanism as taught by Ormsby, since such a modification would provide the predictable results of a catheter having a locking mechanism to provide and maintain the correct position of the guide relative to the catheter.
Claims 6-7 and 17-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Nye et al. (U.S. Pub. 2010/0262137 hereinafter “Nye”) in view of Brannan (U.S. Pub. 2011/0208177) in view of Lesniak et al. (U.S. Pub. 2003/007871 hereinafter “Lesniak”) and further in view of Nair (U.S. Pub. 2014/0180273) and further in view of Ormsby et al. (U.S. Pub. 2003/0114844 hereinafter "Ormsby”).
Regarding claim 17, Nye discloses a microwave energy source; a tool for treating tissue (e.g. 38), the tool receiving microwave energy from the microwave energy source (e.g. 57); and a guide catheter (e.g. 28) configured to navigate a luminal network and position the tool adjacent a target, the guide catheter including a plurality of lumens (e.g. “70, 72. 74, 76, 78, 79 and 80”; see Fig. 3). Nye discloses the claimed invention except for an outer portion having a balun.  However, Brannan further discloses a balun formed in part from a conductive material (e.g. B), the balun being electrically connected to the outer conductor of the coaxial cable and extending along at least a portion of the coaxial cable and covered by at least one insulative material (e.g. ¶¶48, 58-59).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye, with a balun as taught by Brennan, since such a modification would provide the predictable results of a catheter having a balun to provide a means for isolating the transmission to provide a balanced signal. 
Nye in view of Brannan disclose the claimed invention but fails to explicitly state that the system further includes a locatable guide with a position sensor inserted within the catheter.  However, Lesniak discloses a guidewire location guide with a separate position sensor that is removable and that inserted within a second lumen of the device as disclosed in paragraph 215 to help located the position of the guidewire and ablation catheter once the system is deployed outside of the guide catheter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye in view of Brannan, with a locatable guide position system inserted within a lumen of the guide catheter as taught by Lesniak, since such a modification would provide the predictable results of a position sensing system for providing an accurate position of the guidewire and ablation catheter once the system is deployed outside of the guide catheter.
Nye in view of Brannan and Lesniak discloses a microwave ablation catheter as disclosed in detail but fails to disclose a guidewire outlet at the tip of the catheter.  However, Nair teaches that it is known to have an exit port at the distal tip as set forth in Paragraph 145 and Figure 21 to provide a means for accurately positioning the ablation element to the exact location.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye in view of Brannan and Lesniak, with a distal exit port as taught by Nair, since such a modification would provide the predictable results of a position sensing system that exits the distal tip of the catheter for providing increased awareness of the location of the system for determining the accurate position of the guide catheter within the body.
Nye in view of Brannan, Lesniak and Nair discloses the claimed invention except for the conductors being braided.  However, Ormsby discloses a similar ablation catheter with a coaxial design with braided conductors as disclosed in the Abstract and paragraphs 2, 14, 85 and 88 to provide for a flexible catheter with improved deflection and steering.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye in view of Brannan, Lesniak and Nair, with a balun as taught by Ormsby, since such a modification would provide the predictable results of a catheter having a balun to provide a means for isolating the transmission to provide a balanced signal.
It is noted that the claims are directed toward an apparatus and therefore the newly added limitations regarding the intended target tissue and suggested steps to insert and navigate the apparatus are considered functional limitations.  It is noted that functional limitations only require the ability to perform such function.  In this case the ablation system of Nye in view of Brannan, Lesniak and Nair is capable of being inserted within the human body and therefore is capable navigating luminal networks. Further since the guide and catheter are removable separately through a guide channel, both are capable of being inserted and removed at any time and in any order through the guide channel.  
Regarding claim 18, meeting the limitations of claim 17 above, Lesniak further discloses a navigation system using a ultrasound imaging system to guide the catheter using the locatable guide sensors through the luminal network (e.g. Paragraph 215).
Regarding claim 21, The Modified Nye discloses the claimed invention of claim 17 but fails to explicitly state that the system utilizes a releasable lock to maintain position of the guide.  However, Ormsby discloses a similar ablation catheter with a coaxial design that utilizes a locking mechanisms to secure the guide in its length, rotation as set forth in paragraphs 53, 76, 99 and 105 to maintain the position of the guide within the catheter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by The Modified Nye, with a locking mechanism as taught by Ormsby, since such a modification would provide the predictable results of a catheter having a locking mechanism to provide and maintain the correct position of the guide relative to the catheter.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/
Primary Examiner, Art Unit 3762